Title: From Thomas Jefferson to John Adams, 6 February 1795
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Monticello Feb. 6. 1795.

The time which has intervened between the receipt of your favor, covering D’Ivernois’ letter, and this answer, needs apology. But this will be found in the state of the case. I had received from him a letter similar to that you inclosed. As the adoption of his plan depended on our legislature, and it was then in session, I immediately inclosed it to a member with a request that he would sound well the opinions of the leading members, and if he found them disposed to enter into D’Ivernois’ views, to make the proposition; but otherwise not to hazard it. It is only three days since I have received from him information of his proceedings. He found it could not prevail. The unprepared state of our youths to receive instruction thro’ a foreign language, the expence of the institution, and it’s disproportion to the moderate state of our population, were insuperable objections. I delayed myself the honor of acknoleging the receipt of your letter, till I might be able to give you at the same time the result of the proposition it forwarded. I have explained this to M. D’Ivernois in the inclosed letter, which my distance from any sea-port, and the convenience of your position will I hope excuse my committing to your care.—I have found so much tranquility of mind in a total abstraction from every thing political, that it was with some difficulty I could resolve to meddle even in the splendid project of transplanting the academy of Geneva, en masse, to Virginia; and I did it under the usual reserve of sans tirer en consequence. In truth I have so much occupation otherwise that I have not time for taking a part in any thing of a public kind, and I therefore leave such with pleasure to those who are to live longer and enjoy their benefits. Tranquility becomes daily more and more the object of my life; and of this I certainly find more in my present pursuits than in those of any other part of my life. I recall however with pleasure the memory of some of the acquaintances I have made in my progress through it, and retain strong wishes for  their happiness. I pray you to accept with kindness those which I sincerely entertain for you, and to be assured of the high respect and esteem with which I am Dear Sir Your most obedt. & most humble servt

Th: Jefferson

